GARRECHT, Circuit Judge
(dissenting).
The license in question is nothing more than a tax. The penalty provided is but a mode of enforcing its payment. There is no restriction upon business in interstate commerce. . From the record it appears that the fee or tax is imposed solely on account of the intrastate business. The amount exacted is not increased because of the interstate business done. One engaged exclusively in interstate commerce would not be subject to the imposition. The plaintiff could discontinue the intrastate business without withdrawing also from interstate business. It is assumed in the opinion that to require the plaintiff, in order to save the tax, to discontinue its intrastate business would impose too great a burden upon it. If business done wholly within a state is within the taxing power of the state, the courts of the United States cannot review or correct the action of the state in the exercise of that power. Resultant hardship is not within their province to redress. Postal Telegraph-Cable Co. v. Charleston City Council, 153 U. S. 692, 14 S. Ct. 1094, 38 L. Ed. 871; Postal Telegraph-Cable Co. v. Richmond, 249 U. S. 253, 257, 39 S. Ct. 265, 63 L. Ed. 590.